Citation Nr: 0712607	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1957 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is 
attributable in any way to his period of service.

2.  The veteran does not have tinnitus attributable in any 
way to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003, October 2003, and March 2006 
letters, with respect to the claims of entitlement to service 
connection. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2003, October 2003, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  


The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2003, prior to the 
adjudication of the claim of entitlement to service 
connection for hearing loss.  In  October 2003, the veteran 
also received  notice prior to the adjudication of claims of 
entitlement to service connection for hearing loss and 
tinnitus in January 2004 and March 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2003 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, statements from private treatment 
providers Steve L. Bulger, PAC. And Ronald T. Benz, M.D., and 
VA examination reports dated in April 2003 and December 2003.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the March 
2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  He alleges that his hearing 
acuity decreased throughout his period of service, due to his 
military specialty as an aircraft mechanic.

As to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Review of the medical evidence demonstrates that service 
connection for hearing loss and tinnitus is not warranted.  
Service medical records are absent any complaints or 
diagnosis of hearing loss or tinnitus.  Additionally, 
whispered voice and spoken voice hearing testing indicated 
results of 15/15 upon both entrance and separation 
examinations.  Post-service there is no indication of hearing 
loss or tinnitus until many years after service.  VA 
treatment records demonstrate that the veteran first received 
treatment for his hearing loss in June 2001.

Following service, on the April 2003 VA authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
60
65
65
70
LEFT
----
65
60
65
70

Average puretone thresholds were 65 in the right ear and 65 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 40 percent in the right ear and of 56 
percent in the left ear.  The veteran was diagnosed as having 
moderately severe sensorineural hearing loss.  Upon review of 
the claims folder, the examiner opined that the lack of 
evidence in the service medical records of hearing loss 
indicates that it is most likely than not that the veteran's 
hearing loss is unrelated to service.  He also added that the 
configuration of the veteran's hearing loss was not 
consistent with a noise induced hearing loss; rather, it 
appeared to follow the pattern of normal aging. 

On the December 2003 VA authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
65
70
75
75
LEFT
----
65
60
70
75

Average puretone thresholds were 71 in the right ear and 67 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 40 percent in the right ear and of 56 
percent in the left ear.  The veteran was diagnosed as having 
moderately severe to severe sensorineural hearing loss.  As 
to the veteran's tinnitus the examiner noted that the service 
medical records were absent any indication of tinnitus and 
that he opined that the veteran's tinnitus was more likely 
that not unrelated to service noise exposure.  Rather, the 
tinnitus was attributed to the veteran's sensorineural 
hearing loss, which was also unrelated to service.

The Board finds that the April 2003 and December 2003 VA 
medical opinions discussed above are persuasive and assigns 
them great probative weight.  The opinions were rendered by a 
physician who actually examined the veteran.  In addition, 
the VA examiner gave a considered rationale and based his 
opinions on a complete review of the veteran's claims folder.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board acknowledges that the veteran has submitted two 
statements from private treatment providers in support of his 
claim; however, they do not provide a basis for service 
connection.  Steve L. Bulger, a physician's assistant 
submitted in June 2005 that he had reviewed the veteran's 
records and that the veteran's severe hearing loss was 
largely due to past noise exposure as well as presbycusis.  
He did not specify whether the veteran's current hearing loss 
was due to in-service noise exposure.  In April 2006, Ronald 
T. Benz, M.D., opined that the veteran's current hearing loss 
was partially due to his noise exposure in service; however, 
the Board notes that this was based solely on the veteran's 
history.  

The record also includes a January 2004 statement from the 
veteran's spouse.  She submits that she is a Licensed 
Vocational Nurse (LVN) in the emergency ward and that the 
veteran has been complaining of tinnitus since before they 
were married, 35 years earlier.  She recounted that shortly 
after their marriage the veteran underwent a hearing 
examination, which demonstrated hearing loss.  These records, 
however, were unavailable because the doctor is deceased.  
She opined that the veteran's hearing loss was not due to the 
aging process.

The Court has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Further, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical nexus opinion is inadequate when, as 
in this case, it is unsupported by any clinical evidence as a 
predicate for the opinion.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).

As hearing loss and tinnitus were not shown in service or for 
many years thereafter, and because the probative evidence of 
record indicates that such disabilities are not causally 
related to the veteran's active service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for hearing loss and tinnitus.  
In conclusion, service connection is not warranted for 
hearing loss and tinnitus.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


